Citation Nr: 1037750	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  07-02 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for a left knee disorder.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The appellant served in the Army National Guard of Oklahoma from 
May 1973 to May 1984.  He never served on active duty but had an 
initial period of active duty for training from December 1973 to 
April 1974 and subsequently regular periods of inactive and 
active duty for training.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

On his January 2007 VA Form 9, the appellant requested a video 
hearing in this matter before the Board.  He reiterated his 
request for a videoconference hearing in March 2007.  A notice 
letter was sent to the appellant in March 2008 advising him that 
he was scheduled for a videoconference hearing on April 25, 2008.  
This notice was returned by the U.S. Postal Service due to an 
"insufficient address."  The appellant failed to appear for his 
hearing, clearly because he did not received notice of it.  

In August 2010, the Board received via facsimile notice from the 
appellant of a change of address.  

The appellant has not, at any time, indicated that he withdraws 
his request for a Board hearing or that he no longer desires to 
have a hearing before the Board.  Thus, his video conference 
hearing request is still pending.  In view of the pending video 
conference hearing request in this matter, the Board must remand 
the case to ensure that the appellant is afforded all due process 
of law. 

Accordingly, this case is REMANDED for the following development:

1.  The RO should schedule the appellant for a video 
conference hearing in accordance with applicable 
procedures. The appellant and his representative, if 
any, should be provided with notice as to the time 
and place to report for said hearing.  Notice to the 
appellant should be sent to his most recent address 
of record (i.e., the address given in August 2010).

2.  Thereafter the case should be returned to the 
Board for further appellate consideration.  The 
purpose of this remand is to ensure due process of 
law.  By this remand, the Board intimates no opinion, 
legal or factual, as to the ultimate disposition of 
this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


